Citation Nr: 0910003	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-28 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected migraine headaches.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1984 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in February 2009; a transcript of that hearing is 
associated with the claims file.  

The Board notes that, at the time of the Veteran's Board 
hearing, he submitted duplicative VA documents and VA 
treatment records as well as new written argument and four 
lay statements.  In a written statement received in 
connection with such documents, the Veteran waived agency of 
original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2008).  Therefore, the Board may 
properly consider the newly received evidence.

The issue of entitlement to an initial compensable rating for 
service-connected migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In a final decision issued in August 1999, the Board 
denied entitlement to service connection for a right knee 
disability.

2.  Evidence added to the record since the final Board denial 
is cumulative and redundant of the evidence of record at the 
time of the decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The August 1999 Board decision that denied entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7104(b) (West 1991) [(West 2002 & Supp. 2008)]; 
38. C.F.R. § 20.1100 (1999) [(2008)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a right 
knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

In the instant case, an August 2004 letter, sent prior to the 
initial unfavorable AOJ decision issued in November 2004, 
advised the Veteran that his claim of entitlement to service 
connection for a right knee disorder was previously denied in 
August 1999 because the evidence did not show that such 
disorder was incurred in or aggravated by his military 
service.  The Veteran was advised of the need to submit new 
and material evidence in order to reopen his claim and was 
provided with the definition of new and material evidence.  
The August 2004 letter also informed the Veteran of the 
information and evidence necessary to substantiate his 
underlying service connection claim.  Therefore, with respect 
to the direct aspect of the Veteran's claim, the Board finds 
that the August 2004 letter satisfied VA's duty to notify 
under Kent, supra.  Additionally, such letter also informed 
the Veteran of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.  

Insofar as the August 1999 Board decision also denied the 
Veteran's claim of entitlement to service connection for a 
right knee disorder as secondary to his service-connected 
left knee disorder, the Board notes that the August 2004 
letter did not address this aspect of the Veteran's claim.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 2 Vet. App. at 39.

In the instant case, the Board finds that, based on various 
notices provided to the Veteran during the course of his 
appeal, a reasonable person could have been expected to 
understand that his claim was also previously denied on a 
secondary basis, what type of evidence was needed to reopen 
the claim; and the underlying elements necessary to establish 
service connection on a secondary basis.  See Kent, supra.  
In this regard, the December 2004 rating decision and August 
2005 statement of the case informed the Veteran that the 
August 1999 Board decision denied service connection for a 
right knee disability as secondary to his service-connected 
left knee disorder.  In the June 2008 supplemental statement 
of the case, the Veteran was advised that the August 1999 
Board decision determined that the evidence failed to show 
that his service-connected left knee disability was the 
proximate cause of additional disability in his right knee.  
He was further informed that service connection for his right 
knee disorder could be established on a secondary basis if 
the evidence of record showed that a service-connected 
disability is the proximate cause of additional disability in 
the right knee.  The Veteran was advised that the evidence 
received subsequent to the August 1999 Board decision failed 
to demonstrate that his right knee disorder was proximately 
caused by a service-connected disability.  As such, the Board 
finds that VA's error in failing to adequately notify the 
Veteran under the VCAA did not affect the essential fairness 
of the adjudication and, therefore, the presumption of 
prejudice flowing from the inadequate notice has been 
rebutted.  See Sanders, supra. 

The Board notes that a December 2008 letter advised the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  The Veteran's claim 
was not readjudicated by the RO subsequent to this notice; 
however, as the Board concludes herein that the preponderance 
of the evidence is against the Veteran's claim, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  Therefore, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

Accordingly, the Board finds that any VCAA notice error 
committed by the VA in this case was harmless.  All that the 
VCAA requires is that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
based on the foregoing, the Board finds that VA has satisfied 
its duty to notify the Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records as well as VA treatment 
records have been obtained and considered.  In this regard, 
the Board notes that the Veteran alleged at his February 2009 
hearing that his service treatment records are incomplete.  
In support of such contention, he submitted a September 1992 
response to a VA request for his service treatment records 
that indicates that his records were with his unit at Eglin 
Air Force Base.  He also submitted an October 1992 letter to 
Eglin Air Force Base in which VA requested his service 
treatment records.  However, the Board finds that the 
Veteran's service treatment records have been obtained and 
appear to be complete.  In this regard, the Board notes that, 
subsequent to the September 1992 and October 1992 record 
requests, 3 more requests were sent by VA and, in March 1993, 
the Veteran's service treatment records were received from 
Eglin Air Force Base.  Specifically, it was noted that the 
Veteran's entire medical record was copied and forwarded.  
Moreover, upon review of the service treatment records 
contained in the claims file, the Board finds that such 
appear to be complete.  Specifically, the service records 
reflect treatment at the Veteran's various duty stations, to 
include Eglin Air Force Base, and span his entire active duty 
service dates, with records dated from September 1984 to June 
1992.  Therefore, the Board finds that the Veteran's complete 
service treatment records have been obtained and there is no 
violation of the duty to assist by VA in this regard.  

The duty to assist also includes obtaining a medical 
examination or opinion when necessary to decide the claim.  
In the instant case, the Board notes that the VCAA and its 
implementing regulations include clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the claimant, but, prior to reopening a claim, there is no 
duty to obtain a VA medical examination or opinion.  As the 
Veteran's claim is not reopened herein, there is no 
obligation on the part of VA to provide a medical examination 
or opinion in connection with his appeal.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his February 2009 Board hearing and in documents of 
record, the Veteran contends that he currently has a right 
knee disorder as a result of an in-service December 1988 
motorcycle accident.  Therefore, he claims that service 
connection is warranted for such disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra,  the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a final decision dated in August 1999, the Board denied 
service connection for a right knee disability.  
Specifically, the Board determined that service connection 
was not warranted on either a direct basis or as secondary to 
the Veteran's service-connected left knee disorder.  In this 
regard, the Board notes that the August 1999 decision phrased 
the issue as one of secondary service connection only, 
however, in the reasons and bases of the decision, the Board 
clearly denies service connection on a direct basis as well.  
At the time of the August 1999 decision, the Board 
considered, as relevant, the Veteran's service treatment 
records, VA examinations, and the Veteran's statements and 
testimony.  The Board noted that, in March 1989, the Veteran 
complained of knee pain following his motorcycle accident and 
was assessed with knee pain.  A February 1997 MRI revealed  a 
horizontal linear tear of the posterior horn of the medial 
meniscus and a VA examiner opined that there was no evidence 
of any etiological relationship between the Veteran's 
service-connected left knee disorder and his right knee 
disorder.  The Board determined that the Veteran's in-service 
complaint of right knee pain was acute and transitory in 
nature and did not result in the development of a chronic 
right knee disorder.  Specifically, the Board found that 
there were no further in-service right knee complaints 
between March 1989 and his discharge in June 1992.  Also, the 
Veteran did not report any right knee complaints at the time 
of an August 1992 VA examination.  Therefore, the Board 
concluded, that the injury complained of in-service did not 
result in the development of a chronic knee disorder.  

Additionally, the Board found that there was no competent 
opinion relating the Veteran's present knee condition, 
diagnosed as a tear of the posterior horn of the medial 
meniscus, to his in-service injury to the right knee or his 
testimony concerning continuing symptomatology after his 
discharge.  

Finally, the Board determined that there was no evidence that 
would support a grant of service connection for a right knee 
disorder as secondary to the Veteran's service-connected left 
knee disability as a VA examiner opined that there was no 
etiological relationship between the two disorders.  
Therefore, the Board denied the Veteran's claim of 
entitlement to service connection for a right knee disability 
on both a direct and secondary basis.

In August 1999, the Veteran was notified of the decision and 
his appellate rights; however, he did not appeal the Board's 
decision to the Court.  Thereafter, the Veteran's application 
to reopen his claim of entitlement to service connection for 
a right knee disorder was first received in June 2003.  Thus, 
the August 1999 decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991) [(West 2002 & Supp. 2008)]; 38. C.F.R. § 20.1100 
(1999) [(2008)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claim of 
entitlement to service connection for a right knee disorder 
in June 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2008), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the August 1999 Board decision, duplicative evidence 
consisting of service treatment records, the September 1995 
X-ray report, and the February 1997 VA examination and MRI 
report have been received.  As these records are identical to 
those which were considered in the August 1999 Board 
decision, such are cumulative and redundant of the evidence 
of record at the time of the last prior final denial and, 
therefore, are not new and material.

Additionally, VA treatment records dated from August 2000 
through March 2008 have been received.  Such are new in that 
they were not of record at the time of the August 1999 Board 
decision; however, the Board finds that they do not relate an 
unestablished fact necessary to substantiate the claim.  In 
this regard, the VA treatment records reflect the Veteran's 
report that he has a torn meniscus in his right knee.  As 
there was evidence of a current right knee disability at the 
time of the August 1999 Board decision, the VA treatment 
records do not raise a reasonable possibility of 
substantiating the claim.  

As indicated previously, the Veteran's service connection 
claim was denied by the Board in August 1999 because there 
was no competent evidence that his current right knee 
disorder was related to his military service or, in the 
alternative, his service-connected left knee disability.  The 
Board notes that the Veteran has argued that his right knee 
disorder is related to his military service, to include his 
December 1988 motorcycle accident.  While the Veteran is 
competent to testify as to observable symptomatology of an 
injury or illness, such as right knee pain, as well as an 
observable event, such as the motorcycle accident, he is not 
competent or qualified, as a layperson, to render an opinion 
concerning medical causation.  Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  See also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim).  As such, the 
evidence received since the August 1999 decision is still 
void of a competent nexus opinion demonstrating a 
relationship between the Veteran's military service or his 
service-connected left knee disability and his right knee 
disorder. 

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the August 
1999 Board decision and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection a right knee disorder.  As 
such, the Board finds that the evidence received subsequent 
to the August 1999 Board decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for a right knee disorder have not been 
met.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a right knee disorder is denied. 


REMAND

The Veteran contends that his service-connected migraine 
headaches are more severe than reflected by the currently 
assigned rating.  The Board finds that such claim must be 
remanded in order to afford him an examination in order to 
assess the current nature and severity of such disability and 
obtain his VA vocational rehabilitation folder as well as VA 
treatment records dated from March 2008 to the present.

The Board notes that the Veteran is separately service-
connected for migraine headaches, evaluated under Diagnostic 
Code 8100, and sinusitis, evaluated under Diagnostic Code 
6513.  With respect to the latter disability, the Board notes 
that the Veteran is currently in receipt of a 10 percent 
rating under the General Rating Formula for Sinusitis in 
contemplation of one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  (Emphasis added).

During the course of the Veteran's appeal, some confusion 
seems to have developed over whether his headache 
symptomatology is related to his service-connected migraines 
or sinusitis.  In the most recent readjudications of the 
Veteran's claim in the June 2008 and September 2008 
supplemental statements of the case, the RO denied the 
assignment of a compensable rating for his migraine headaches 
on the basis that the evidence of record failed to show a 
current disability due to migraine headaches.  Rather, the RO 
determined that the headaches associated with sinusitis are 
part of the evaluation criteria used to support the current 
10 percent evaluation of sinusitis and VA law prevent the 
evaluation of the same manifestation, i.e., headaches, under 
different diagnoses.  See 38 C.F.R. § 4.14.  

In part, the RO has based this determination on a January 
2008 VA neurological examination where the examiner diagnosed 
the Veteran with cephalgia (headaches) secondary to 
sinusitis.  However, despite the RO's finding to the contrary 
in the June 2008 supplemental statement of the case, the 
examiner did not review the Veteran's claims file in 
conjunction with the examination.  Specifically, the examiner 
noted that no claims file accompanied the Veteran to the 
examination and his personal medical history was obtained 
directly from the Veteran.  In this regard, the Board notes 
that VA treatment records reflecting complaints of migraines 
and a June 2003 VA examination diagnosing migraine headaches 
are of record.

As there is some confusion over what headache symptomatology 
is attributable to the Veteran's migraines rather than his 
sinusitis, the Board finds that a remand is necessary in 
order to schedule the Veteran for a VA examination in order 
to allow an examiner to review the Veteran's full record and 
assess the current nature and severity of his migraine 
headaches.  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2008). 

Additionally, at his February 2009 Board hearing, the Veteran 
reported that he was participating in VA's vocational 
rehabilitation program.  He stated that he had been taking 
classes at Auburn University, but due to three attacks of 
migraines in January 2009, VA removed him from the classes.  
No records pertinent to the Veteran's VA vocational 
rehabilitation program are contained in the claims file.  
Because such records are relevant to the impact his service-
connected migraine headaches have on his economic 
inadaptability, as addressed in the rating criteria for 
evaluating migraine headaches, a remand is necessary in order 
to obtain and associate his VA vocational rehabilitation 
folder with the claims file.  

Finally, the Board observes that the Veteran receives 
treatment through the VA.  The most recent VA treatment 
records in the claims file are dated in March 2008.  
Therefore, while on remand, VA treatment records dated from 
March 2008 to the present should be obtained and associated 
with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA vocational 
rehabilitation folder should be obtained 
and associated with the claims file.

2.  VA treatment records date from March 
2008 to the present should be obtained and 
associated with the claims file.  

3.  After completing the above, the 
Veteran should be afforded a VA 
neurological examination to determine the 
current nature and severity of his 
migraine headaches.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected 
migraine headaches.  In this regard, the 
examiner is requested to differentiate 
between the Veteran's sinus headache 
symptomatology and his migraine headache 
symptomatology.  Accordingly, the examiner 
should report the frequency and type of 
attacks due solely to the Veteran's 
migraines.  See Diagnostic Code 8100.  All 
opinions expressed should be accompanied 
by supporting rationale.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


